Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 1 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 2 of 10




                                                                                07/08/19
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 3 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 4 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 5 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 6 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 7 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 8 of 10




                                                           07/08/2019
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 9 of 10
Case 19-11140   Doc 16   Filed 07/08/19 Entered 07/08/19 16:31:46   Desc Main
                          Document     Page 10 of 10
